25 Mich. App. 151 (1970)
181 N.W.2d 39
PEOPLE
v.
DEMSON
Docket No. 7,292.
Michigan Court of Appeals.
Decided June 30, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, and Donald A. Kuebler, Chief Assistant Prosecuting Attorney, for the people.
Mark Turpen, for defendant on appeal.
*152 Before: McGREGOR, P.J., and BRONSON and MAHINSKE,[*] JJ.
PER CURIAM.
Defendant, Ross Demson, was charged with two separate criminal counts. Count one was for statutory rape, CL 1948, § 750.520 (Stat Ann 1954 Rev § 28.788) and count two was for indecent liberties. CL 1948, § 750.336 (Stat Ann 1954 Rev § 28.568). On November 7, 1967, defendant pled guilty to taking indecent liberties and count one was dismissed. Complainant was 15 years old. On January 15, 1968 defendant received a sentence of from seven to ten years.
On appeal, defendant raises the following issues:
One: Should the court have accepted a guilty plea when defendant had not been represented by counsel at his municipal court examination?
Two: Should the court have accepted a guilty plea when defendant was not free on bond?
Three: Was the sentence prejudicial and excessive?
Absence of counsel at a preliminary examination does not preclude the acceptance of a guilty plea.
Michigan courts have determined that any and all alleged defects in the preliminary examination are waived upon the entry of a guilty plea. People v. Collins (1968), 380 Mich 131; People v. McCurtis (1969), 19 Mich App 353, 355.
The record indicates, and defendant concedes, that defendant at the time of the plea acceptance was in fact out on bond. This issue is without merit.
CL 1948, § 750.336 (Stat Ann § 28.568) provides a maximum penalty of ten years.
When a sentence is within the maximum provided by statute, the trial court has wide discretion and *153 an appellate court does not have supervisory control over the punishment. People v. Pate (1965), 2 Mich App 66, 68; People v. Doran (1967), 6 Mich App 86, 88.
The present record discloses no allegation of innocence or patent miscarriage of justice in the acceptance of the guilty plea. People v. Winegar (1968), 380 Mich 719, 733.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.